                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     C.M.O., A MINOR, ET AL.,                            Case No. 19-cv-02992-SI
                                   5                   Plaintiffs,
                                                                                             ORDER GRANTING DEFENDANTS’
                                   6             v.                                          MOTION TO FILE CONSOLIDATED
                                                                                             SUMMARY JUDGMENT BRIEFING;
                                   7     COUNTY OF SAN MATEO, et al.,                        DENYING AS MOOT MOTION TO
                                                                                             EXTEND SUMMARY JUDGMENT
                                   8                   Defendants.                           DEADLINES
                                   9                                                         Re: 71, 73
                                  10          Before the Court are motions to file consolidated summary judgment briefing and extend
                                  11   summary judgment deadlines filed by defendants County of San Mateo, Sergeant David Weidner,
                                  12   Deputy John DeMartini, Deputy Alyssa Lorenzatti, Deputy Joshua Wang, and Deputy Bryan Watt
Northern District of California
 United States District Court




                                  13   (collectively “defendants”). Dkt. Nos. 71; 73. Defendants request leave to file one consolidated
                                  14   summary judgment motion of no more than 40 pages and one consolidated reply of no more than
                                  15   20 pages. Dkt. No. 71. Defendants also request to extend summary judgment deadlines by three
                                  16   weeks. Dkt. No. 73.
                                  17          The Court hereby GRANTS defendants’ motion to file consolidated summary judgment
                                  18   briefing. Defendants may file one consolidated summary judgment motion of no more than 40
                                  19   pages and one consolidated summary-judgment reply of no more than 20 pages. Plaintiffs may file
                                  20   an opposition of no more than 40 pages.
                                  21          On June 28, 2021, the parties filed a stipulation to extend case deadlines. Dkt. No. 78. The
                                  22   Court granted the stipulation.    Dkt. No. 79.       Accordingly, the Court DENIES AS MOOT
                                  23   defendants’ motion to extend summary judgment deadline.
                                  24          IT IS SO ORDERED.
                                  25   Dated: July 2, 2021
                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
                                                                                        1
